Exhibit 10.11
First Amendment to
U.S. Concrete Executive Severance Agreement
U.S. Concrete (the “Company”), having entered into an Executive Severance
Agreement with Jeff L. Davis (“Executive”) effective as of July 31, 2007 (the
“Agreement”), does hereby amend the Agreement effective December 31, 2008 as set
forth below:
     1. Section 1.2.a.(i) of the Agreement is hereby amended in its entirety to
read as follows:
“(i) a material diminution in Executive’s then current Monthly Base Salary,”
     2. Section 1.4 of the Agreement is hereby amended by adding the following
sentence to the end of that Section:
“Notwithstanding the foregoing, an offset may apply to compensation or benefits
under this Agreement only at the time when the compensation or benefits
otherwise would have been paid under this Agreement.”
     3. Section 3.2(b) of the Agreement is hereby amended in its entirety to
read as follows:
“pay the Executive a cash amount within 10 days after the consummation of the
Change in Control, equal to the excess of (i) the value of consideration per
share of the Company’s capital stock received by a shareholder of the Company in
connection with the Change in Control over (ii) the exercise price per share
under the Terminated Option, which excess shall be multiplied by the number of
unexercised shares subject to the Terminated Option.”
     4. Section 4.10 of the Agreement is hereby amended in its entirety to read
as follows:
“All amounts payable under Sections 1.1.b and 1.2 of this Agreement shall be
paid only after Executive’s timely execution, without revocation, of a release
in a form satisfactory to the Company. The Company shall provide the
aforementioned release to Executive within 10 days following the date of
Executive’s termination of employment. Executive’s execution of the release
shall be considered timely only if the release is executed and returned to the
Company by the deadline specified by the Company, which deadline shall not be
earlier than the 21st day following the date the release is provided to
Executive nor later than the 55th day following the date of termination of
Executive’s employment. If Executive has timely returned the executed release
and the revocation period has expired, the amounts payable under Sections 1.1.b
and 1.2 of this Agreement shall be paid on the 65th day following the date of
Executive’s termination of employment.
The Company intends that this Agreement be interpreted in a manner compliant
with the requirements of Code Section 409A. If Executive is a “specified
employee,” as such term is defined in Code Section 409A and determined as
described below in this Section 4.10,

- 1 -



--------------------------------------------------------------------------------



 



any payments payable as a result of Executive’s termination (other than death)
shall be payable on the earliest of (i) the date that is six months after
Executive’s termination, (ii) the date of Executive’s death, or (iii) the date
that otherwise complies with the requirements of Code Section 409A. This
Section 4.10 shall be applied by accumulating all payments that otherwise would
have been paid within six months of Executive’s termination and paying such
accumulated amounts at the earliest date which complies with the requirements of
Code Section 409A. Executive shall be a “specified employee” for the
twelve-month period beginning on April 1 of a year if Executive is a “key
employee” as defined in Section 416(i) of the Code (without regard to
Section 416(i)(5)) as of December 31 of the preceding year or using such dates
as designated by the Company in accordance with Code Section 409A and in a
manner that is consistent with respect to all of the Company’s nonqualified
deferred compensation plans. For purposes of determining the identity of
specified employees, the Company may establish procedures as it deems
appropriate in accordance with Code Section 409A.”
IN WITNESS WHEREOF, the Company has signed this amendment on this 31st day of
December, 2008.

     
U.S. Concrete
  Agreed by Executive:
 
   
By: /s/ Michael W. Harlan
  By: /s/ Jeff L. Davis
 
 
 
Name: Michael W. Harlan
  Name: Jeff L. Davis
Title: President & CEO
   

- 2 -